DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 12, 2022 has been entered.
Claims 2 and 12 have been canceled.
Claims 6-10 and 16-20 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaal et al. (2019/0364517)
 	Regarding claim 1, Gaal discloses a method performed by a terminal in a communication system, the method (see figs.1-2, element 115, paragraphs [0026-0027], fig.8, element 820, 840, paragraphs [0153] and descriptions) comprising: receiving, from a base station, information associated with uplink (UL)/downlink (DL) reference configuration for a dual UL transmission in evolved universal terrestrial radio access (E-UTRA) new radio (NR) dual connectivity (EN- DC) (see figs.1-2, element 115-a, 105-a/105-b, paragraphs [0003-0004], [0026-0027], [0039-0040], [0074]  and its description); transmitting capability information of the terminal to the base station (see fig.2, elements 115-a, 105-a/105-b,  paragraphs [0013-0014] and its description); and transmitting, to the base station, an uplink transmission for a master cell group (MCG) without transmitting an uplink transmission for a secondary cell group (SCG), in case that the uplink transmission for the SCG overlaps with the uplink transmission for the MCG on a subframe on the MCG (see fig.2, elements 115-a, 105-a, 105-b, paragraph [0011-0012], [0014], [0062], [0088] and its description); wherein the capability information indicates a capability to support for dynamic power sharing between the E-UTRA and the NR for the EN-DC, and the capability information does not indicate a capability to support the information for the dual UL transmission in the EN-DC (see fig.2, elements 115-a, 105-a, 105-b, paragraph [0004], [0079] and its description).
Regarding claim 5, Gaal further discloses wherein the MCG is associated with a long-term evolution (LTE) radio access technology (RAT) and wherein the SCG is associated with a new radio (NR) RAT (see figs.1-2, elements 105-b, 105-a, paragraph [0004], [0074] [0079] and description).
Regarding claims 11 and 15 recite limitations substantially similar to the claims 1 and 5. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (2019/0364517) in view of Bagheri et al. (2019/0320396).
Regarding claim 3, Gaal discloses all the subject matter except for using a frequency division duplex (FDD) cell. However, Bagheri discloses a method and apparatus for determining transmit power sharing comprising a primary cell associated with the MCG corresponds to a frequency division duplex (FDD) cell (see paragraph [0050]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Bagheri’s FDD in Gaal’s invention in order to establishing a full-duplex communications link that uses two different radio frequencies for transmitter and receiver operation.
Regarding claim 4, Bagheri further discloses a sum of power for the uplink transmission for the MCG and power for the uplink transmission for the SCG is greater than a configured maximum power (see paragraphs  [0017] [0036])
Regarding claims 13-14 recite limitations substantially similar to the claims 3-4. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647